DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
2.	This Office Action is issued in response to Applicant’s amendments filed on February 28, 2022 in which claims 1-20 are presented for examination.
3.	Claims 1-20 are pending of which claims 1, 8, and 15 are in independent form.
4.	Claims 1, 6, 8, 13, 15, and 20 are amended.5.	Regarding the 35 USC 101 rejections of the claims have been withdrawn.  The applicant amended the claims. Claims 6-7, 13-14, and 20 were not included in the previous 35 USC 101 rejections.  Applicant added limitations from claims 6, 13, and 20 to the independent claims 1, 8, and 15 respectively.
Response to Arguments
6.	Applicant's arguments filed on 02/28/2022 have been fully considered but they are not persuasive.
7.	Applicant argues as follows: “… as described … Volpi does not appear to show or suggest “providing personalization services” as claimed. Volpi does not mention “personalization” at all … Accordingly, the combination of the cited references fails to show or suggest at least “dynamically determining, by the computer-based system, a threshold level for providing personalization services based at least in part on an available processing power in the computer-based system” as recited in claim 1”.

 	Examiner respectfully disagrees. First, in response to applicant's arguments 
against the references individually, one cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) as Applicant response is merely attacking the references individually instead of the obviousness in the combination of Himel, in view of Iannaccone, and further in view of Volpi.     	Second, the office action never disclosed that Volpi teaches the function of “providing personalization services”. This concept is taught by Himel. Himel discloses a method that enables utilizing a social-networking provides services such as purchasing a product, or service (Himel [0002]-[0003]) e.g., “..The social-networking system may also, with input from a user, create and store a record of relationships of the user with other users of the social-networking system, as well as provide services (e.g. wall posts, photo-sharing, event organization, messaging, games, or advertisements) to facilitate social interaction between or among users”. Himel clearly discloses that the implemented social-networking system provides ‘personalized recommendations’ (i.e., services), for instance see (Himel [0043] e.g., “…social-networking system 160 may generate personalized recommendations …”). 	On the other hand Volpi discloses a method providing better user experience based on the determination of the computing capability to perform a given task, for instance (Volpi [Abstract] e.g., “… the host device if the host device has sufficient performance capability. If the performance level is not sufficient, then the host device composites the image data without the predetermined portion and transmits it to the controller. The host device also transmits information regarding the predetermined portion to the controller independently of the image frame”. See also [0016], [0029], [0044] & [0056], e.g., “… the performance level does not exceed the pre-programmed threshold, for example there is not sufficient bandwidth to transmit a large frame to the display controller [12] for display, or the processing power…”. The combination of Himel, Iannaccone, and Volpi for providing better experience even user under connection circumstances and computing capability levels to deliver a personalized contents and personalized services.

Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.10.	Claims 1-4, 8-11, and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Himel et al. U.S. 2016/0055160 A1 (hereinafter Himel) in view of Iannaccone et al. U.S. 2017/0345026 A1 (hereinafter Iannaccone) further in view of Volpi et al. U.S. 2018/0151150 A1 (hereinafter Volpi).
 	Regarding claim 1, Himel discloses a method comprising: 
determining, by the computer-based system, that the affinity score is greater than a threshold level (Himel 0007] and [0068]-[0069] where users reaction-card (i.e., affinity score) greater than a threshold value determined, e.g., “…each reaction-card having a reaction-card score greater than a threshold reaction-card score to the first user for display on a page currently accessed by the first user”); 
 providing, by the computer-based system and in response to the affinity score being greater than the threshold level, the personalization services to the user (Himel [0043] and [0051] wherein the implemented social networking system provide a personalized recommendations (i.e., services) e.g., “…social-networking system 160 may generate and display recommendations in the form of reaction-cards that are personalized or relevant to the user in response to the user performing a particular trigger action on the online social network”), wherein providing the personalization services to the user further comprises:
selecting, by the computer-based system and based on clickstream data of the user, a first link corresponding to a first function (Himel [0053] where a user provided one or more link to select, e.g., “Each link may be associated with a different page that contains some of the identified resources or content … user may then click on the URL links or otherwise select the content”). 
causing, by the computer-based system, the first link to be presented to the user (Himel [0053] explicitly states “the results of the suggested query can be presented to the user, in the form of one or more reaction-cards, each reaction-card having one or more search results that may include one or more links…”), 
Himel, discloses calculating, by a computer-based system, an affinity score of a user representing a value of the user to a provider the affinity score being calculated based at least in part on at least one of: a spending capability of the user, or an average spending amount of the user over a time period (Himel [Abstract], [0007], and [0067] where a reaction-card score calculated. Examiner interpret reaction-card, as equivalent with affinity score. The Applicant written disclosure, (See [0028]) describe “affinity score” may be calculated, as “variety of factors including, demographic data and click stream data stored in the attribute repository. In various embodiments, the factors may include the frequency with which the user visits the content provider’s site, the user’s spend capability, and the user’s average monthly spend”. Similarly, Himel’s reaction-card is based on users’ reaction factors).  	However, examiner utilized additional, Iannaccone, reference to disclose calculating, by a computer-based system, an affinity score of a user representing a value of the user to a provider the affinity score being calculated based (Iannaccone [0071] describes that the identified score representing a value of the user to the provider, e.g., “the online system 140 also identifies a score for that seed user that represents a value of that user to the sponsored content provider “) a value of the user tat least in part on at least one of: a spending capability of the user, or an average spending amount of the user over a time period (Iannaccone [0102] describes that users with high value score and spending significant amount of time on sponsored content provider has high value for content provider. The applicant specification does not clearly indicate that spending is only towards money. Iannaccone also suggest that the user return on investment (ROI) taken into consideration, See [0038] e.g., “The value of each seed user may be measured in terms of return on investment (ROI) (e.g., how much revenue the user generates vs. the cost to present the sponsored content to the user), or may represent any other type of benefit to the entity providing the sponsored content (i.e., the sponsored content provider) “). 	It would have been obvious before the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to modify the combination of Himel with grouping users into multidimensional tiers based on similarity to a group of seed users as taught by Iannaccone.  Doing so would have the targeting criteria allow an advertiser to identify users having specific characteristics, simplifying subsequent distribution of content to different users. 	The combination of Himel and Iannaccone does not clearly disclose dynamically determining, by the computer-based system, a threshold level for providing personalization services based at least in part on available processing power in the computer-based system. 	However, Volpi discloses dynamically determining, by the computer-based system, a threshold level for providing personalization services based at least in part on available processing power in the computer-based system (Volpi [0011] describes how a performance determined based on a predetermined threshold, See also [0016] and [0023] describes what the performance comprises of, such as processing power available, bandwidth available, etc.. e.g., “performance level may refer, for example, to the bandwidth of an internal or external connection, processing power available“ See also [0021] describes where a performance level (i.e. available processing power) determined whether it is exceeds a predetermined threshold). 	It would have been obvious before the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to modify the combination of Himel and Iannaccone with the teachings of Volpi. One having ordinary skill in the art would have found motivation in order to enable providing better user experience even under connection circumstances and computing capability levels to deliver a personalized contents and personalized services.
The combination of Himel and Iannaccone does not clearly disclose determining, by the computer-based system, an available display area on a device of the user; and
calculating, by the computer-based system, a first size of the first link based at least in part on the available display area. 
However, Lavonen discloses determining, by the computer-based system, an available display area on a device of the user (Lavonen [0016] and [Figure 1] where the device includes application-specific display area, e.g., “The display view 100 may be an application-specific display area whose size depends on a selected output size of the application: full size means that the display view fills a display size of a screen, or of screens”);
calculating, by the computer-based system, a second size of the second link such that the first link and the second link fill the available display area (Lavonen [0035] where containers with associated link calculated for their available are for display).
It would have been obvious before the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to modify the combined teachings of Himel, Iannaccone and Bryar with display area wide control area as taught by Lavonen. Doing so would have the method involves obtaining information on multiple links to be used with the computer application and in a display order of the links, and hence ensures simple and efficient displaying method. 

Regarding claim 2, the rejection of claim 1 is hereby incorporated by reference, Himel, Iannaccone, and Volpi discloses a method, wherein the affinity score is calculated in response to the computer-based system authenticating credentials for the user (Himel [0031] wherein a user profile attributes can also include information from the authenticating services from security mechanism embedded in the system). 

Regarding claim 3, the rejection of claim 1 is hereby incorporated by reference, Himel, Iannaccone, and Volpi discloses a method, wherein providing the personalization services to the user, further comprises selecting, by the computer-based system and based at least in part on the clickstream data, a second link corresponding to a second function (Himel [0049] wherein the implemented system presenting a first link the a user, e.g., “…Each reaction-card 410 may include one or more links to profile pages associated with the nodes, as well as contextual information about the nodes “). 

Regarding claim 4, the rejection of claim 3 is hereby incorporated by reference, Himel, Iannaccone, and Volpi discloses a method, wherein providing the personalization services to the user further comprises determining, by the computer-based system, that the user is more likely (Himel [0077] e.g., “…predict the likely actions a user may take (or may be the subject of) in a given situation”) to select the first link than the second link (Himel [0053] where a user provided one or more link to select, e.g., “Each link may be associated with a different page that contains some of the identified resources or content … user may then click on the URL links or otherwise select the content”). 

Regarding claim 8, Himel discloses a computer-based system, comprising: 
a processor (Himel [Figure 8, element 802]); 
a tangible, non-transitory memory configured to communicate with the processor, the tangible, non-transitory memory having instructions stored thereon that, in response to execution by the processor (Himel [0088] and [Figure 8, element 802 and 804]), cause the processor to perform operations comprising: 
determining, by the processor, that the affinity score is greater than the threshold level (Himel 0007] and [0068]-[0069] where users reaction-card (i.e., affinity score) greater than a threshold value determined, e.g., “…each reaction-card having a reaction-card score greater than a threshold reaction-card score to the first user for display on a page currently accessed by the first user”); and
providing, by the processor and in response to the affinity score being greater than the threshold level, the personalization services to the user (Himel [0043] and [0051] wherein the implemented social networking system provide a personalized recommendations (i.e., services) e.g., “…social-networking system 160 may generate and display recommendations in the form of reaction-cards that are personalized or relevant to the user in response to the user performing a particular trigger action on the online social network”) wherein providing the personalization services to the user further comprises.
selecting, by the computer-based system and based at least in part on clickstream data of the user, a first link corresponding to a first function (Himel [0053] where a user provided one or more link to select, e.g., “Each link may be associated with a different page that contains some of the identified resources or content … user may then click on the URL links or otherwise select the content”);and 
causing, by the computer-based system, the first link to be presented to the user (Himel [0053] explicitly states, “the results of the suggested query can be presented to the user, in the form of one or more reaction-cards, each reaction-card having one or more search results that may include one or more links…”) 
Himel discloses calculating, by a computer-based system, an affinity score of a user representing a value of the user to a provider the affinity score being calculated based at least in part on at least one of: a spending capability of the user, or an average spending amount of the user over a time period (Himel [Abstract], [0007], and [0067] where a reaction-card score calculated. Examiner interpret reaction-card, as equivalent with affinity score. The Applicant written disclosure, (See [0028]) describe “affinity score” may be calculated, as “variety of factors including, demographic data and click stream data stored in the attribute repository. In various embodiments, the factors may include the frequency with which the user visits the content provider’s site, the user’s spend capability, and the user’s average monthly spend”. Similarly, Himel’s reaction-card is based on users reaction factors). 
However, examiner utilized additional, Iannaccone, reference to disclose calculating, by a computer-based system, an affinity score of a user representing a value of the user to a provider the affinity score being calculated based (Iannaccone [0071] describes that the identified score representing a value of the user to the provider, e.g., “the online system 140 also identifies a score for that seed user that represents a value of that user to the sponsored content provider “) a value of the user tat least in part on at least one of: a spending capability of the user, or an average spending amount of the user over a time period (Iannaccone [0102] describes that users with high value score and spending significant amount of time on sponsored content provider has high value for content provider).
 It would have been obvious before the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to modify the combination of Himel with grouping users into multidimensional tiers based on similarity to a group of seed users as taught by Iannaccone.  Doing so would have the targeting criteria allow an advertiser to identify users having specific characteristics, simplifying subsequent distribution of content to different users. 	The combination of Himel and Iannaccone does not clearly disclose dynamically determining, by the computer-based system, a threshold level for providing personalization services based at least in part on available processing power in the computer-based system. 	However, Volpi discloses dynamically determining, by the computer-based system, a threshold level for providing personalization services based at least in part on available processing power in the computer-based system (Volpi [0011] describes how a performance determined based on a predetermined threshold, See also [0016] and [0023] describes what the performance comprises of, such as processing power available, bandwidth available, etc.. e.g., “performance level may refer, for example, to the bandwidth of an internal or external connection, processing power available“ See also [0021] describes where a performance level (i.e. available processing power) determined whether it is exceeds a predetermined threshold). 	It would have been obvious before the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to modify the combination of Himel and Iannaccone with displaying image data based on level of system performance as taught by Volpi.  Doing so would have enables providing better user experience even under connection circumstances and computing capability levels by compositing the received image frame with the predetermined portion at the controller based on the information to produce the image for display on the display device.
 The combination of Himel and Iannaccone does not clearly disclose determining, by the computer-based system, an available display area on a device of the user; and
calculating, by the computer-based system, a first size of the first link based at least in part on the available display area. 
However, Lavonen discloses determining, by the computer-based system, an available display area on a device of the user (Lavonen [0016] and [Figure 1] where the device includes application-specific display area, e.g., “The display view 100 may be an application-specific display area whose size depends on a selected output size of the application: full size means that the display view fills a display size of a screen, or of screens”);
calculating, by the computer-based system, a second size of the second link such that the first link and the second link fill the available display area (Lavonen [0035] where containers with associated link calculated for their available are for display).
It would have been obvious before the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to modify the combined teachings of Himel, Iannaccone and Bryar with display area wide control area as taught by Lavonen. Doing so would have the method involves obtaining information on multiple links to be used with the computer application and in a display order of the links, and hence ensures simple and efficient displaying method. 

Regarding claim 9, the rejection of claim 8 is hereby incorporated by reference, Himel, Iannaccone, and Volpi discloses a computer-based system, wherein the affinity score is calculated in response to the computer-based system authenticating credentials for the user (Himel [0031] wherein a user profile attributes can also include information from the authenticating services from security mechanism embedded in the system). 

Regarding claim 10, the rejection of claim 8 is hereby incorporated by reference, Himel, Iannaccone, and Volpi discloses a computer-based system, wherein providing the personalization services to the user further comprises selecting, by the processor and based at least in part on the clickstream data, a second link corresponding to a second function (Himel [0049] wherein the implemented system presenting a first link the a user, e.g., “…Each reaction-card 410 may include one or more links to profile pages associated with the nodes, as well as contextual information about the nodes “).

Regarding claim 11, the rejection of claim 10 is hereby incorporated by Himel, Iannaccone, and Volpi discloses a computer-based system, wherein providing the personalization services to the user further comprises determining, by the processor, that the user is more likely (Himel [0077] e.g., “…predict the likely actions a user may take (or may be the subject of) in a given situation”)to select the first link than the second link (Himel [0053] where a user provided one or more link to select, e.g., “Each link may be associated with a different page that contains some of the identified resources or content … user may then click on the URL links or otherwise select the content”). 

	Regarding independent claim 15, 
Claim 15 is similar in scope to claim 1 and rejected under a similar rational.

Regarding dependent claim 16, Claim 16 is similar in scope to claim 2 and rejected under a similar rationale.

Regarding dependent claim 17, Claim 17 is similar in scope to claim 3 and rejected under a similar rationale.
Regarding dependent claim 18, Claim 18 is similar in scope to claim 4 and rejected under a similar rationale.

13.	Claims 5, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Himel et al. U.S. 2016/0055160 A1 (hereinafter Himel) in view of Iannaccone et al. U.S. 20170345026 A1 (hereinafter Iannaccone) further in view of Volpi et al. U.S. 2018.0151150 A1 (hereinafter Volpi) as applied to claims 1-4, 8-11, and 15-18 above, and further in view of Bryar et al. U.S. Patent 8,225,195 B1 (hereinafter Bryar).
	Regarding claim 5, the rejection of claim 4 is hereby incorporated by reference, the combination of Himel, Iannaccone, and Volpi does not clearly disclose the first link to be presented in a greater size than the second link.
However, Bryar discloses a method, wherein providing the personalization services to the user further comprises causing, by the computer-based system, the first link to be presented in a greater size than the second link (Bryar [Abstract], [col. 2, lines 21-33 & 46-55], [col. 26, 56-58], and [col. 28, lines 52-67] where links in the implemented system displayed at varying prominence (standing out so as to be seen easily) e.g., “Moreover, different kinds of link prominences (i.e., first link and second link), such as color, font size, motion, etc., may be used simultaneously or separately so that multiple link paths can co-exist”.  Links may assigned various values (i.e., increasing and decreasing prominence) e.g., “…For example, in an embodiment in which link prominence varies both by color and by font size, each link may have two associated prominence values, each with its own associated methodology for increasing and decreasing prominence”). 	It would have been obvious before the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to modify the combined teachings of Himel, Iannaccone, and Volpi with displaying links at varying levels of prominence to reveal emergent paths based on user interaction as taught by Bryar. Doing so would have the method enables displaying hyperlinks at various levels of prominence to enhance the user's computing experience by visually identifying the links that can be more helpful or useful to the user.

Regarding claim 12, the rejection of claim 11 is hereby incorporated by reference, Himel, Iannaccone, Volpi and Bryar discloses a computer-based system, wherein providing the personalization services to the user further comprises presenting, by the processor, the first link in a greater size than the second link (Bryar [Abstract], [col. 2, lines 21-33 & 46-55], [col. 26, 56-58], and [col. 28, lines 52-67] where links in the implemented system displayed at varying prominence (standing out so as to be seen easily) e.g., “Moreover, different kinds of link prominences (i.e., first link and second link), such as color, font size, motion, etc., may be used simultaneously or separately so that multiple link paths can co-exist”.  Links may assigned various values (i.e., increasing and decreasing prominence) e.g., “…For example, in an embodiment in which link prominence varies both by color and by font size, each link may have two associated prominence values, each with its own associated methodology for increasing and decreasing prominence”).

Regarding claim 19, the rejection of claim 18 is hereby incorporated by reference, Himel, Iannaccone, Volpi and Bryar discloses an article of manufacture, wherein providing the personalization services to the user further comprises: causing, by the computer-based system, the first link to be presented in a greater size than the second link (Bryar [Abstract], [col. 2, lines 21-33 & 46-55], [col. 26, 56-58], and [col. 28, lines 52-67] where links in the implemented system displayed at varying prominence (standing out so as to be seen easily) e.g., “Moreover, different kinds of link prominences (i.e., first link and second link), such as color, font size, motion, etc., may be used simultaneously or separately so that multiple link paths can co-exist”.  Links may assigned various values (i.e., increasing and decreasing prominence) e.g., “…For example, in an embodiment in which link prominence varies both by color and by font size, each link may have two associated prominence values, each with its own associated methodology for increasing and decreasing prominence”).

14.	Claims 6, 7, 13-14, and 20 are rejected under 35 U.S.C. 103 as being un-patentable over Himel et al. U.S. 2016/0055160 A1 (hereinafter Himel) in view of Iannaccone et al. U.S. 20170345026 A1 (hereinafter Iannaccone) further in view of Volpi et al. U.S. 2018.0151150 A1 (hereinafter Volpi) as applied to claims 1-4, 8-11, and 15-18 above further in view of Bryar et al. U.S. Patent 8,225,195 B1 (hereinafter Bryar) and further in view of Lavonen et al. U.S. 2017/0192632 A1 (hereinafter Lavonen).

Regarding claim 6, the rejection of claim 5 is hereby incorporated by reference, Himel, Iannaccone, Volpi and Bryar does not clearly discloses a method, wherein providing the personalization services to the user further comprises: 	 calculating, by the computer-based system, a first size of the first link and a second size of the second link, such that the first link and the second link fill the available display area. 
However, Lavonen discloses calculating, by the computer-based system, a second size of the second link, such that the first link and the second link fill the available display area (Lavonen [0035] where containers with associated link calculated for their available are for display). 
It would have been obvious before the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to modify the combined teachings of Himel, Iannaccone and Bryar with display area wide control area as taught by Lavonen. Doing so would have the method involves obtaining information on multiple links to be used with the computer application and in a display order of the links, and hence ensures simple and efficient displaying method.

Regarding claim 7, the rejection of claim 6 is hereby incorporated by reference, Himel, Iannaccone, Volpi, Bryar and Lavonen discloses a method, wherein the first size is proportional to a first likelihood that the user is going to select the first link, and wherein the second size is proportional to a likelihood that the user is going to select the second link (Bryar [col. 18, line 67 – col. 19, lines 1-3] e.g., “Moreover, the prominence at which a hyperlink is displayed may be increased or decreased to a different level of prominence depending on the prominence data considered” . See also [col. 6, lines 39-42] e.g., “Moreover, the prominence at which a hyperlink is displayed may be increased or decreased to a different level of prominence depending on the prominence data considered” proportional where a user provided one or more link to select, e.g., “Each link may be associated with a different page that contains some of the identified resources or content … user may then click on the URL links or otherwise select the content”).


Regarding claim 13, the rejection of claim 12 is hereby incorporated by reference, Himel Iannaccone, Volpi, Bryar and Lavonen discloses a computer-based system, wherein providing the personalization services to the user further comprises:
calculating, by the processor, a second size of the second link, such that the first link and the second link fill the available display area (Lavonen [0035] where containers with associated link calculated for their available are for display). 

Regarding claim 14, the rejection of claim 13 is hereby incorporated by reference, Himel, Iannaccone, Volpi, Bryar and Lavonen discloses a computer-based system, wherein the first size is proportional to a first likelihood that the user is going to select the first link, and wherein the second size is proportional to a second likelihood that the user is going to select the second link (Lavonen [0035] and [0037] where the ribbon (graphical control element) includes proportional size of link to a user).
Regarding claim 20, the rejection of claim 19 is hereby incorporated by reference, Himel, Iannaccone, Volpi, Bryar and Lavonen discloses an article of manufacture, wherein providing the personalization services to the user further comprises:  	calculating, by the computer-based system, a second size of the second link, such that the first link and the second link fill the available display area (Lavonen [0035] where containers with associated link calculated for their available are for display).
	Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERHANU MITIKU whose telephone number is (571)270-1983. The examiner can normally be reached on Monday – Friday 8:30am – 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara T Kyle can be reached on 571-272-4241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BERHANU MITIKU/Examiner, Art Unit 2156             

/TAMARA T KYLE/Supervisory Patent Examiner, Art Unit 2156